       Case 2:21-cv-00111-TOR      ECF No. 11   filed 07/20/21   PageID.50 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    KOBE SUNDERLAND,
                                                    NO: 2:21-CV-0111-TOR
 8                              Plaintiff,
                                                   ORDER OF DISMISSAL
 9          v.                                     WITH PREJUDICE

10    FORD MOTOR COMPANY,

11                              Defendant.

12         BEFORE THE COURT is the parties’ Stipulation for Voluntary Dismissal

13   with Prejudice. ECF No. 10. The stipulation was presented for consideration

14   without oral argument. Having reviewed the file and the records herein, the Court

15   is fully informed.

16         ACCORDINGLY, IT IS HEREBY ORDERED:

17         Pursuant to the parties’ stipulation and Federal Rule of Civil Procedure

18   41(a)(1)(ii), all claims and causes of action in this matter are DISMISSED with

19   prejudice and without costs or fees to any party.

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 2:21-cv-00111-TOR     ECF No. 11   filed 07/20/21   PageID.51 Page 2 of 2




 1         The District Court Executive is hereby directed to enter this Order and

 2   Judgment accordingly, furnish copies to counsel, and CLOSE the file.

 3         DATED July 20, 2021.

 4

 5
                                   THOMAS O. RICE
 6                              United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
